DETAILED ACTION
Acknowledgements
The amendment filed 11/05/2021 is acknowledged.
Claims 1-3, 5-13 and 15-22 are pending.
Claims 1-3, 5-13 and 15-22 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.


Response to Amendment/Arguments
Claims 1 and 11 are amended.
Claims 21-22 are newly added.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  
With respect to claims 1 and 11 limitation “determining, by the at least one data processor, a time at which to modify an advertisement display space of a graphical user interface of a mobile device 
With respect to the amended claims 1 and 11 limitation “modifying, by the at least one data processor, the advertisement display space to include the targeted advertisement, the targeted advertisement comprising a prompt for  the individual to enter into the targeted insurance policy.”, the argument is moot in light of the new ground rejection.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No.62/107,186, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed provisional application is directed 
Applicant’s claim for the benefit of U.S. patent application 15/004,702 filed 22 January 2016 under 35 U.S.C. 119(e) is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-8, 11-12, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), and in further view of US Application Publication US20110288913A1 (“Waylonis et al.”).

Regarding claim 1 and 11, Fields et al. teaches:
accessing, by least one data processor, data characterizing real-time behavior and historical behavior of an individual; (Fig. 8; col 15 ln 47 – col 16 ln 8)
computing, by the at least one data processor, using the real-time behavior and the historical behavior, a targeted insurance policy that includes a policy type and one or more policy terms, the policy type defining a type of loss the policy insures against; (Fig. 6; col 13 ln 58 – col 14 ln 10)
determining, by the at least one data processor, a targeted advertisement characterizing the policy type and one or more policy terms; (Fig. 6; col 13 ln 58 – col 14 ln 10)
Fields et al. does not teach:
determining, by the at least one data processor, a time at which to modify an advertisement display space of a graphical user interface of a mobile device associated with the individual, the determining comprising applying the real-time behavior and historical behavior of the individual to a machine learning algorithm to produce the time; and
modifying, by the at least one data processor, the advertisement display space at the determined time to include the targeted advertisement, the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy. 
However, McMichael et al. teaches:
determining, by the at least one data processor, a time at which to modify an advertisement display space of a graphical user interface of a mobile device associated with the individual, the determining comprising applying the real-time behavior and historical behavior of the individual to a machine learning algorithm to produce the time; and (paras 0045, 0065-0066)
modifying, by the at least one data processor, the advertisement display space at the determined time to include the targeted advertisement, (paras 0045, 0065-0066)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Systems and Methods for Providing Customized Marketing Information of Fields et al. by adding the feature of determining displaying ads on mobile phone in real-time based on machine learning of user behavior data in accordance with the teaching of McMichael et al.. This modification enables Fields’s system to support targeted displaying ads in real-time based on machine learning of user behavior data.  (McMichael et al. para 0008)


the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy. 
However, Waylonis et al. discloses:
the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy. (Fig. 3 item 306; paras 0048 and 0050)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Fields et al. and McMichael et al. by adding support for the interactive ads in accordance with the teaching of Waylonis et al.. This modification enables the combined system to support interactive ads.  “Thus, the behavior of the content item can
change based on user input associated with the content item.”  (Waylonis et al. para 0015)

Regarding claims 2 and 12, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al.  further discloses:
wherein the targeted advertisement includes a graphical object that, when selected by the individual, causes the individual to be bound to the targeted insurance policy. (col 8 ln 42 - 59)

Regarding claims 5 and 15,  Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. further discloses:
wherein computing, by the at least one data processor, the targeted insurance policy includes determining the policy type and one or more policy terms using a profile of the user characterizing risk associated with the user. (Fig. 9; col 17 ln 48 – col 18 ln 15)

Regarding claims 6 and 16, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. further discloses:
wherein the data characterizing real-time behavior is received from the mobile device associated with the individual. (col 13 ln 46-54)

Regarding claims 7 and 17, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  With respect to “wherein the data characterizing real-time behavior includes one or more measurements from a sensor of the mobile device, the data including one or more of accelerometer data, sound data, humidity data, and location data.”, it describes the real-time behavior data.  However, the description of the real-time behavior data is used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 8 and 18, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. further discloses:
wherein real-time behavior or historical behavior is determined by performing a geo-fencing analysis of location data of the mobile device. (col 13 ln 46-54).

Regarding claims 21 and 22, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Waylonis et al. further discloses:
receiving, from the mobile device, a user selection of the prompt for the individual to enter into the targeted insurance policy. (para 0051).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), in further view of US Application Publications US20110288913A1 (“Waylonis et al.”) and US20170061483A1 (“Cheng et al.”).

Regarding claims 3 and 13,  Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al., McMichael et al. and Waylonis et al. do not disclose:
wherein the advertisement display space is a third party system and a selection of the graphical object in the targeted advertisement by the individual causes the individual to be bound to the targeted insurance policy via the third party system.
However, Cheng et al. discloses: 
wherein the advertisement display space is a third party system and a selection of the graphical object in the targeted advertisement by the individual causes the individual to be bound to the targeted insurance policy via the third party system. (Fig. 2C item 204; para 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Fields et al., McMichael et al. and Waylonis et al. by utilizing a third party system for advertisement in accordance with the teaching of Cheng et al.. This modification enables the combined system utilizing a third party system for the advertisement.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), in further view of US Application Publications US20110288913A1 (“Waylonis et al.”) and US20090299970A1 (“Rodriguez”).

Regarding claims 9 and 19, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. and McMichael et al. do not teach: 
wherein real-time behavior or historical behavior is acquired, by the at least one data processor, by accessing an email account of the individual and parsing emails.
However, Rodriguez teaches:
wherein real-time behavior or historical behavior is acquired, by the at least one data processor, by accessing an email account of the individual and parsing emails. (Figs. 2-3; abs, para 0021)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling


Regarding claims 10 and 20, Fields et al. in view of McMichael et al., in further view of Waylonis et al.  and Rodriguez discloses all the limitations as described above.  Rodriguez further discloses:
wherein real-time behavior or historical behavior is acquired, by the at least one data processor, by accessing a social network account or e-commerce account of the individual. (Figs. 2-3; abs; para 0028)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685